DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 01/11/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U. S. Pat. App. Pub. – 2007/0064925).
	Regarding claims 1 and 13, Suzuki et al. disclose a voice input apparatus comprising: a speaker (16) having a diaphragm for outputting sound downward; a speaker room (14d) in which the diaphragm is accommodated; and a microphone (MC) disposed outside the speaker room, wherein the speaker room comprises: a room base (14B) disposed below the diaphragm; a sound guide (12) which is protruded upward from the room base, positioned below the diaphragm, and reflects the sound outputted from the diaphragm outward in a radial direction; and a room sidewall (13-14) which is extended upward from a circumference of the room base to surround the sound 
	Regarding claim 2, Suzuki et al. further disclose the voice input apparatus, wherein the sound guide has a cone shape (12a, 14a) that protrudes from the room base (Fig. 3).
	Regarding claim 8, Suzuki et al. further disclose the voice input apparatus, wherein the microphone is disposed above the speaker room (Fig. 3).
	Regarding claim 9, Suzuki et al. further disclose the voice input apparatus, comprising a circuit board which is disposed above the speaker room, and has a voice passing hole formed therein, wherein the microphone is disposed in a bottom surface of the circuit board facing the speaker room, and a voice receiving hole is disposed in an area overlapping the voice passing hole (Figs. 2 and 4) as claimed.
	Regarding claim 10, Suzuki et al. further disclose the voice input apparatus, comprising a casing cover for covering an upper side of the circuit board, wherein a voice input hole is formed in the area overlapping the voice passing hole in the casing cover (Fig. 2).
	Regarding claim 11, Suzuki et al. further disclose the voice input apparatus, wherein the sound discharge port has a length in a circumferential direction longer than a width in a vertical direction (Fig. 3).
	Regarding claim 12, Suzuki et al. further disclose the voice input apparatus, wherein a plurality of sound discharge ports are spaced apart along the circumferential direction (Figs. 2-4) as claimed.  
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651